COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Marcus Lee Jefferson v. The State of Texas

Appellate case numbers: 01-12-01075-CR & 01-12-1076-CR

Trial court case numbers: 1321017 & 1359031

Trial court:               180th District Court of Harris County, Texas

        The trial court appointed Craig Still, a Harris County assistant public defender, as
Jefferson’s trial counsel. The trial court later granted Still’s motion to withdraw as Jefferson’s
counsel due to a conflict of interest associated with an investigator employed by the public
defender’s office. The trial court has appointed Angela Cameron, a Harris County Assistant
Public Defender, to represent Jefferson on appeal. The trial court did not make findings of fact
and conclusions of law in connection with its decision. Given the conflict of interest set forth in
earlier proceedings in this case, we abate this appeal and remand the case to the trial court to
determine whether a conflict of interest between appellant’s counsel on appeal and appellant
exists. If so, the trial court should permit appellant’s counsel to withdraw and appoint new
appellate counsel. If no conflict exists, the trial court should so find. The trial court is ordered to
submit findings of fact, together with appropriate orders, no later than 30 days from the date of
this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and any associated orders are filed with the Harris County District Clerk’s Office and
included in a supplemental clerk’s record filed with the Clerk of this Court.
        The Clerk of this Court is directed to send a copy of this order by certified mail to the
parties and to the trial court.
       It is so ORDERED.


Judge’s signature:/s/ Jane Bland
                    Acting individually       Acting for the Court

Date: June 24, 2014